Citation Nr: 0205814	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance, or based on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 21, 1918 to 
December 5, 1918.  The veteran died in February 1982; the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
denied entitlement additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance, or based on being housebound.  

A videoconference hearing was held in December 2000, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.  In March 2001, this matter 
was remanded for further development.  That development has 
been accomplished and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The evidence does not establish that the appellant 
currently has disabilities that render her so disabled as to 
need the daily personal assistance of another person; that 
render her blind or nearly blind; that cause her to be a 
patient in a nursing home; or render her so disabled as to be 
unable to take care of her ordinary needs, and protect 
herself from the hazards and dangers in her daily 
environment.  

3.  She is not shown to be permanently confined to her home 
or immediate dwelling.


CONCLUSION OF LAW

The criteria for additional death pension benefits for a 
surviving spouse based on regular aid and attendance or by 
reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1541 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the appellant and 
her representative were give notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant and, 
in fact, it appears that all evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file.  A VA examination was 
conducted and a copy of the report is associated with the 
file.  No change in the outcome would be possible with 
additional development, notice, or examination.  As such, the 
Board will proceed to the merits of the case.  Additionally 
the parties were informed of the VCAA as part of the remand 
development.  All additional development indicated was 
accomplished.

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  See 38 U.S.C.A. § 1541(d), (e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (2001).  

Under 38 C.F.R. § 3.351(b) (2001), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2001).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2001).  

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (2001).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (2001).  

On VA aid and attendance examination conducted in October 
1998, it was noted that the appellant was not bedridden and 
spent two hours in the bed during the daytime.  The appellant 
did not require assistance for dressing, bathing, using the 
bathroom, eating or walking in and out of the home.  The 
examiner indicated that the appellant had full range of 
motion of her joints.  It was noted that the appellant used 
glasses.  The diagnoses included history of a left 
cerebrovascular accident with mild left side residual 
weakness; hypertension, arteriosclerotic cardiovascular heart 
disease, and diabetes mellitus.  

Private treatment records dated from January 1996 to December 
1998 essentially reflect treatment for diagnoses including 
hypertension, arteriosclerotic cardiovascular disease, 
history of cerebrovascular accident with residuals, and 
increased cholesterol.  Annual activities of daily living 
audits showed that the appellant was able to get out of bed, 
dress herself, make her own meals and do her own shopping.  

During the December 2000 videoconference hearing, the 
appellant testified that her medical history included a 
stroke, diabetes, hypertension, and heart disease.  She 
indicated that her sister assisted her with meals and 
transportation to medical appointments approximately three 
times per week.  She stated that she used a cane and 
sometimes a walker to aid in ambulation.  She related that 
she could walk about a half of a block before she had to stop 
and rest.  She testified that she was able to walk out of her 
home but did not walk to nearby stores.  She said that she 
was able to use her fingers and hands to accomplish most 
household tasks.  The appellant indicated that she wore 
glasses and that she was developing cataracts in both eyes. 
She testified that she was able to drive but only during the 
daylight hours.  

On VA aid and attendance examination in April 2001, the 
appellant indicated that her sister assisted her with 
household cleaning, shopping, cooking and transportation.  
She said that she was able to bathe herself with her sister 
present.  She complained of hip pain and developing 
cataracts.  It was noted that her past medical history 
included diabetes, arthritis, hypertension, gout, and 
hyperlipidemia.  She was ambulatory with a cane and had a 
Trendelenburg gait when walking.  On physical examination, it 
was noted that she had small cataracts, but that such would 
not prevent her from reading.  The appellant had decreased 
grips and weakness on the left side secondary to a 
cerebrovascular accident.  On her left ankle and foot she was 
wearing an ace wrap used to support her ankle.  It was noted 
that she walked with minimal problems but did have problems 
with endurance.  The examiner indicated that she had a 
systolic murmur, hypertrophy of the heart and some premature 
atrial complexes.  It was estimated that her maximum walking 
capacity would be a city block.  The diagnoses included 
diabetes, good control with medications and diet; obesity; 
history of cerebrovascular accident with hemiplegia; altered 
gait secondary to weakness of the left side, chronic but 
stable; fatigue and lack of endurance secondary to obesity, 
cardiomegaly, and poor cardiac function.  

The appellant contends that she is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance or due to being housebound.  

The fact that the appellant suffers from several disabilities 
is amply demonstrated by the evidence of record and is not in 
dispute.  However, entitlement to a special monthly pension 
based on the need for regular aid and attendance or for being 
housebound requires a specific, and significant, level of 
disability and the medical and other evidence of record does 
not establish that such level of disability exists with 
respect to the appellant.  

Although the evidence reflects that the appellant suffers 
from cataracts and wears glasses, the record is clear that 
the appellant is not blind as that term is defined by the 
provisions of 38 C.F.R. § 3.351 (2001), and she does not so 
contend.  Moreover, the appellant has not argued, and the 
evidence does not indicate, that she is bedridden or a 
patient in a nursing home due to mental or physical 
incapacity.  

Further, a factual need for aid and attendance has not been 
shown.  The evidence contained in the claims file supports 
the proposition that the appellant's medical problems, 
including residuals of a cerebrovascular accident with left 
side weakness, heart disease, diabetes, and arthritis, limit 
her activities.  And in fact, it was noted that she used a 
cane for ambulation.  The medical evidence of record, 
including the 2001 VA examination report, reflects that the 
appellant's sister provided some assistance with 
transportation, meal preparation, shopping and cleaning.  
However, the evidence does not suggest that the appellant 
cannot bathe herself, dress herself or keep herself 
ordinarily clean and presentable.  Also, there is no 
indication of significant problems with the upper extremities 
that would prevent her from feeding herself.  While the 
appellant's sister provided help with meal preparation, the 
appellant also noted that she was able to prepare some of her 
meals herself.  Moreover, while her sister assisted with 
transportation, the appellant testified that she was able to 
drive during the daylight hours.  The evidence of record does 
not suggest that the appellant requires assistance in terms 
of protecting her from the hazards or dangers incident to her 
daily environment.  

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  The 
medical evidence shows that with some limitations imposed by 
her physical ailments, the appellant is able to maintain 
herself and her household.  

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  See 38 
C.F.R. § 3.351(e) (2001).  The requirements for this benefit 
are met when the surviving spouse is substantially confined 
to her home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.  

In this case, there is no evidence that the appellant is 
housebound.  Indeed, the appellant testified that she was 
able to leave her home for medical appointments and various 
other activities.  In short, the evidence does not indicate 
that the appellant is substantially confined to her home by 
reason of disability.  The requirements for housebound 
allowance have not been met.  

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance or due to being housebound is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

